              Case 2:15-cv-02018-RSM Document 248 Filed 09/29/20 Page 1 of 2




 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7    ANNE BLOCK, an individual,                          CASE NO. C15-2018RSM
 8                    Plaintiff,                          ORDER
 9            v.

10    WASHINGTON STATE BAR
      ASSOCIATION, et al.,
11                    Defendants.

12

13          This matter is before the Court on Plaintiff’s Motion to Set Aside Final Decision in This

14   Case (the “Motion”). Dkt. #239. In the Motion, Plaintiff alleges that improper ex parte

15   communication took place after her case was before this Court and that this Court should

16   accordingly “vacate the vexatious litigant order in this case issued on December 14, 2019.” Id.

17   at 1. On January 13, 2020, after the Court entered that vexatious litigant order (Dkt. #232),

18   Plaintiff appealed that order to the Court of Appeals. Dkt. #233. The appeal was docketed and

19   remains pending before the Ninth Circuit Court of Appeals. Block v. Washington State Bar Ass’n,

20   No. 20-35025 (9th Cir. 2020).

21          Upon docketing of her appeal, this Court no longer has jurisdiction over the matter. See

22   FED. R. APP. P. 42; Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (“[t]he

23   filing of a notice of appeal is an event of jurisdictional significance—it confers jurisdiction on

24   the court of appeals and divests the district court of its control”); FED. R. CIV. P. 62.1. Therefore,

     ORDER – 1
              Case 2:15-cv-02018-RSM Document 248 Filed 09/29/20 Page 2 of 2




 1   the Court lacks jurisdiction over Plaintiff’s Motion and therefore denies the Motion. See FED. R.

 2   CIV. P. 62.1(a)(2). The Court notes that this conclusion is the same as the conclusion reached by

 3   the Court of Appeals in Plaintiff’s docketed appeal. See Block v. Washington State Bar Ass’n,

 4   No. 20-35025, Dkt. #29 (9th Cir. Sept. 28, 2020) (denying Plaintiff’s request to stay the appeal

 5   due to her filing of this Motion because the filing “of appeal divested the district court of

 6   jurisdiction” to entertain the Motion).

 7          Accordingly, after considering Plaintiff’s Motion, Defendants’ responses, Plaintiff’s

 8   reply, and the remainder of the record, the Court hereby finds and ORDERS that Plaintiff’s

 9   Motion to Set Aside Final Decision in This Case (Dkt. #239) is DENIED.

10          Dated this 29th day of September, 2020.

11

12

13
                                                  RICARDO S. MARTINEZ
14                                                CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
